218 Wis. 2d 160 (1998)
579 N.W.2d 293
IN RE the TERMINATION OF PARENTAL RIGHTS OF ASHLEY A.T., a Person Under the Age of 18:
BROWN COUNTY, Petitioner-Respondent,
v.
EDWARD C.T., Respondent-Appellant.
No. 98-0075-NM.
Court of Appeals of Wisconsin.
Submitted on briefs March 10, 1998.
Decided March 31, 1998.
On behalf of the respondent-appellant, the cause was submitted on the no merit report of John D. Lubarsky, assistant state public defender, of Madison.
*161 On behalf of the respondent-appellant, the cause was submitted on the response of Edward C. T., pro se, of Green Bay.
Before Cane, P.J., Myse and Hoover, JJ.
PER CURIAM.
Counsel for Edward C.T. has filed a no merit report from an order terminating Edward's parental rights. This court required the no merit report to address the applicability of the no merit procedure to a TPR appeal.[1] We conclude that a no merit report may be filed in a TPR appeal within the times set by § 809.107, STATS.
In Christopher D. v. Franklin, 191 Wis. 2d 680, 699-700, 530 N.W.2d 34, 41-42 (Ct. App. 1995), responding to an equal protection argument that a parent should have a longer time to appeal a TPR order because he would have 180 days in a no merit appeal, this court held that RULE 809.32, STATS., (no merit reports) does not apply to TPR appeals. That language should not be construed to preclude the filing of a no merit report in a TPR case. Rather, the generous time limits imposed by RULE 809.32, STATS., have been superseded by § 809.107, STATS., in TPR cases. A no merit report may be filed where, as here, the notice of intent and notice of appeal were timely filed under § 809.107(2) and (5), STATS., and the no merit report was filed within the time set for filing the appellant's brief under § 809.107(6)(a), STATS.
[1]
Upon the timely filing of a no merit report, this court will allow ten days for the parent to file a response to the report. This time is consistent with the *162 time for filing a respondent's brief under § 809.107(6)(b), STATS. The thirty-day response time set by RULE 809.32, STATS., has been superseded by the shorter deadlines imposed by § 809.107, STATS. Christopher D., 191 Wis. 2d at 700, 530 N.W.2d at 42.
By the Court.Jurisdiction confirmed.
NOTES
[1]  The merits of the TPR appeal will be decided by separate order.